                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

LP ASSETS, LLC,

             Plaintiff,
v.                                                   Case No. 8:21-cv-542-T-KKM-SPF

DEUTSCHE BANK NATIONAL
TRUST COMPANY,

          Defendant.
_______________________________________/

                                        ORDER

      Defendant Deutsche Bank National Trust Company moves to dismiss Plaintiff

LP Assets’s complaint. (Doc. 12). LP Assets failed to respond to Deutsche’s motion,

and the time to do so has passed. See Local Rule 3.01(c). Because of LP Assets’s failure

to respond to Deutsche’s motion, the Court will treat the motion as unopposed and for

this reason will grant the motion. See id. (“If a party fails to timely respond, the motion

is subject to treatment as unopposed.”); see also Magluta v. Samples, 162 F.3d 662, 664–

65 (11th Cir. 1998) (stating that courts have discretion to grant motions to dismiss for

the non-moving party’s failure to timely respond under local rules); Ammedie v. Sallie

Mae, Inc., 485 F. App’x 399, 401 n.1 (11th Cir. 2012) (“[T]he district court does have the

discretion under Magluta . . . to dismiss based on a failure to respond.”).

      Plaintiff’s claims here are not unique. “This case is one of approximately 40 cases

filed by Plaintiff’s attorney in courts around Florida from Key West to Pensacola)
claiming that Defendant engaged in a scheme to ‘steal’ the plaintiffs’ property by filing

fraudulent foreclosure actions in state court.” Decoursy v. Deutsche Bank Nat’l Tr. Co., No.

5:12cv14-TKW-MJF, 2021 WL 650277, at *1 (N.D. Fla. Feb. 18, 2021) (Wetherell, J.).

The legal merit behind the plaintiff’s claims is questionable at best. See id. And nearly

identical cases have been dismissed for various reasons—from voluntary dismissal to

failure to prosecute.1 Hahn, et al. v. Deutsche Nat’l Tr. Co., No. 8:21-CV-39-WFJ-TGW,

Doc. 27, (M.D. Fla. May 12, 2021) (Jung, J.) (dismissing for failure to prosecute); 3417

70th Glen E. Land Tr. v. Deutsche Nat’l Tr. Co., No. 8:20-CV-3090-VMC-AEP, Doc. 36

(M.D. Fla. Feb. 24, 2021) (Covington, J.) (dismissing pursuant to Notice of Voluntary

Dismissal); Kenny v. Deutsche Nat’l Bank Tr. Co., No. 2:21-CV-9-SPC-NPM, Doc. 42,

(M.D. Fla. Apr. 30, 2021) (Chappell, J.) (dismissing for failure to serve, failure to

prosecute, and failure to comply with Court orders). Considering LP Assets’s failure to

respond to Deutsche’s motion to dismiss and its non-prosecution and voluntary

dismissals in nearly identical cases, dismissal here is appropriate.

        Deutsche requests attorney’s fees and costs (Doc. 12 at 15), but it put forth no

argument on how the standard for awarding attorney’s fees and costs as sanctions is

met. See Baker v. Alderman, 158 F.3d 516, 524 (11th Cir. 1998) (discussing standard for

imposing sanctions). Thus, this request is denied without prejudice.

        Ultimately, Deutsche’s motion to dismiss (Doc. 12) is GRANTED. This action


1
  The Court may judicially notice dockets available online. See Paez v. Sec’y, Fla. Dep’t of Corr., 947 F.3d
649, 651–52 (11th Cir. 2020).

                                                     2
is DISMISSED. The Clerk is directed to terminate any pending motions and deadlines

and to close this case.

       ORDERED in Tampa, Florida, on May 18, 2021.




                                        3
